Title: To Thomas Jefferson from Robert Fulton, 3 December 1807
From: Fulton, Robert
To: Jefferson, Thomas


                        
                            Washington December 3d 1807.
                        
                        Notes and Estimate for Torpedo Experiments 
                  
                     
                        
                           
                           Dollars
                        
                        
                           6 Clockwork Locks
                           300
                        
                        
                           6 Instantaneous Do.
                           144
                        
                        
                           6 Copper cases 2½ feet long 12 inches diameter.
                           
                               180
                           
                        
                        
                           
                           624
                        
                     
                  
                        
                        There should be two good 6 Oar’d boats or galleys man’d as follows.
                  
                     
                        
                           1
                           Lieutenant to steer the Boat and Command her
                        
                        
                           1
                           Bow or harpoon man.
                        
                        
                           2
                           Marines to manage the blunderbusses and keep up a running fire on boats in case of need,
                        
                        
                           
                              
                                  6
                           
                           Oarsmen, their business is to pull and not to fight
                            they should be as expert as whalemen,
                        
                        
                           Total 10 
                           men to each Boat,
                        
                     
                  
                        Boats made expressly for this work should be 25 feet long 6 wide double bank’d with side rigers, so as to
                            use longsweeps, thus will leave good room in the Bow and Stern for the operators. 
                        When the instruments are prepared an Old vessel rige’d, should be appropriated for the men to practice on
                        First, by anchoring her and throwing the Coupled torpedoes before her Bow, observing how they float down
                            upon her and go under her bottom,
                        Second, by sailing her and harpooning her on the Larboard and Starboard bow, observing how the torpedoes go
                            under her bottom, and from then Judge of what measures an enemy could pursue to defend herself against such an attack, or
                            the effects of the Torpedoes,
                        Should this plan be adopted I will give written directions for the mode of practice, and I concieve it
                            would be well that the men should be exercised untill I return in march to make the experiment; As there are gun Boats and
                            men at New York would it not be well to make a like number of Torpedoes and order a similar practice at that place the
                            number of torpedoes then required would be only 12.—Boats 4 and men 40 they would be experienced and ready in case of need
                        
                            Robt Fulton
                            
                        
                    